DETAILED ACTION
The instant application having Application No. 16/545,242 filed on August 20, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 5, 2019 (CN 2019101655198).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein each of the holes comprises a lower portion and an upper portion opposite to the lower portion, the lower portions of the plurality of holes are interconnected with each other and/or the upper portions of the plurality of holes are interconnected with each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In particular although Figs. 1, 5, and 6 depict an upper portion of the plurality of holes are interconnected with each other, and Fig. 8 purportedly shows a lower portion of the plurality of holes 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated March 25, 2020 and May, 21, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  “wherein at least one protrusion is formed on a surface of the voice coil motor contacting the carrier, the protrusion are received in the hole, the colloid fills in gaps between the protrusion and the hole” in lines 1-5 is at least one protrusion [[are]] is received in the hole, and the colloid fills in gaps between the protrusion and the hole.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106707663 (cited in an IDS where reference will be made to the attached machine translation, hereafter Liu) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu).
Regarding claim 1, Liu teaches “A lens module (camera module 10) comprising a voice coil motor (voice coil motor 200), a carrier (bracket 300), and [an adhesive] (paragraph 42: “glue is applied to the second top surface 320 of the bracket 300”) attaching the voice coil motor to the carrier (paragraph 48: “The first bottom surface 210 of the voice coil motor 200 is installed on the second top surface 320 of the bracket 300, so that the protrusion 211 and the groove 321 are matched with each other, and the protrusion 211 is embedded in the groove 321 and fixed by glue.”), wherein a wall of the carrier (second top surface 320) defines at least one hole (groove 321), an opening of the hole faces the voice coil motor (best seen in Fig. 1) and the hole is filled with the [adhesive] (e.g. paragraph 48: “The glue flows into the groove 321”).”
However, although glue is at least typically a colloid, Liu does not explicitly teach that the glue is a colloid.
Wu teaches “A lens module (camera module 200) comprising a [lens holder] (holder 206 which corresponds to a voice coil motor in that both hold a lens unit), a carrier (base 210), and a colloid (colloid layer 226) attaching the [lens holder] to the carrier (col. 3 lines 33-40 “A colloid layer 226 is advantageously provided between the holder 206 and the base 210, … the colloid layer 226 is a thermosetting adhesive.” a layer of adhesive between two parts attaches them together).”
Wu further teaches (col. 3 lines 33-40) “The effect of the colloid layer 226 is to protect the electrical elements including the sensor 208 on the base 210 (i.e., the colloid layer 226 acts an environmental seal, reducing the opportunity for contamination of the electrical elements.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thermosetting adhesive colloid layer as taught by Wu as the glue of Liu because Wu teaches that such a colloid layer acts an environmental seal, reducing the opportunity for contamination of the electrical elements (Wu col. 3 lines 33-40).
Note that the limitation “the hole is filled with the colloid” is considered to directly follow from the combination given that Liu already teaches that the hole is filled with adhesive and Wu teaches that the adhesive should be a colloid.  
Regarding claim 10, Liu teaches “An electronic device (paragraph 4: “electronic products such as mobile phones, tablets, and notebook computers”) comprising a lens module (camera module 10), the lens module comprising a voice coil motor (voice coil motor 200), a carrier (bracket 300), and [an adhesive] (paragraph 42: “glue is applied to the second top surface 320 of the bracket 300”) attaching the voice coil motor to the carrier (paragraph 48: “The first bottom surface 210 of the voice coil motor 200 is installed on the second top surface 320 of the bracket 300, so that the protrusion 211 and the groove 321 are matched with each other, and the protrusion 211 is embedded in the groove 321 and fixed by glue.”), wherein a wall of the carrier (second top surface 320) defines at least one hole (groove 321), an opening of the hole faces the voice coil motor (best seen in Fig. 1) and the hole is filled with the [adhesive] (e.g. paragraph 48: “The glue flows into the groove 321”).”
However, although glue is at least typically a colloid, Liu does not explicitly teach that the glue is a colloid.
Wu teaches “A lens module (camera module 200) comprising a [lens holder] (holder 206 which corresponds to a voice coil motor in that both hold a lens unit), a carrier (base 210), and a colloid (colloid layer 226) attaching the [lens holder] to the carrier (col. 3 lines 33-40 “A colloid layer 226 is advantageously provided between the holder 206 and the base 210, … the colloid layer 226 is a thermosetting adhesive.” a layer of adhesive between two parts attaches them together).”
Wu further teaches (col. 3 lines 33-40) “The effect of the colloid layer 226 is to protect the electrical elements including the sensor 208 on the base 210 (i.e., the colloid layer 226 acts an environmental seal, reducing the opportunity for contamination of the electrical elements.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thermosetting adhesive colloid layer as taught by Wu as the glue of Liu because Wu teaches that such a colloid layer acts an environmental seal, reducing the opportunity for contamination of the electrical elements (Wu col. 3 lines 33-40).
Note that the limitation “the hole is filled with the colloid” is considered to directly follow from the combination given that Liu already teaches that the hole is filled with adhesive and Wu teaches that the adhesive should be a colloid.

Regarding claim 2, the Liu-Wu combination teaches the lens module according to claim 1, and further teaches “wherein the wall of the carrier defines a plurality of holes (Liu teaches two grooves 321 in Fig. 4) and the holes are filled (paragraph 48: “The glue flows into the groove 321”) with the colloid (the combination of Liu and Wu above replaced the generic glue of Liu with a thermosetting adhesive colloid of Wu).”
Regarding claim 11, the Liu-Wu combination teaches the electronic device according to claim 10, and further teaches “wherein a plurality of holes (Liu teaches two grooves 321 in Fig. 4) are defined on the wall of the carrier (second top surface 320) and the holes are filled (paragraph 48: “The glue flows into the groove 321”) with the colloid (the combination of Liu and Wu above replaced the generic glue of Liu with a thermosetting adhesive colloid of Wu).”
	Regarding claims 3 and 12, the Liu-Wu combination teaches the lens module according to claim 2 and the electronic device according to claim 11, and Liu further teaches “wherein the plurality of holes are spaced apart from each other on the wall of the carrier (see Liu Fig. 4 the two grooves 321 are spaced apart from one another).”
Regarding claims 6 and 15, the Liu-Wu combination teaches the lens module according to claim 1 and the electronic device according to claim 10, and the Liu-Wu combination further teaches “wherein at least one protrusion (Liu: protrusion 211)  is formed on a surface of the voice coil motor (Liu: first bottom surface 210) contacting the carrier (Liu paragraph 41: “The first bottom surface 210 is mounted on the second top surface 320.”), the protrusion are received in the hole and engaged with the hole (Liu paragraph 42: “the protrusion 211 can be inserted into the groove 321”), the colloid fills in gaps between the protrusion and the hole (Liu paragraph 42: “There is a gap between them. When the glue is applied to the second top surface 320 of the bracket 300, the glue can flow into the gap between the protrusion 211 and the side wall of the groove 321” where the combination of Liu and Wu presented for claims 1 and 10 above replaced the generic glue of Liu with a thermosetting adhesive colloid of Wu).”
Regarding claims 8 and 17, the Liu-Wu combination teaches the lens module according to claim 1 and the electronic device according to claim 10, and Liu further teaches “wherein the lens module further comprises a lens unit (lens module 100 which includes a lens unit 110 and a lens barrel 120), and the lens unit is integrated with the voice coil motor (paragraph 35: “The lens barrel 120 is installed in the voice coil motor 200. Specifically, the lens barrel 120 may be screwed into the voice coil motor 200 by means of threads… Of course, in other embodiments, the lens barrel 120 can be installed in the voice coil motor 200 by means of glue.”).”

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106707663 (cited in an IDS where reference will be made to the attached machine translation, hereafter Liu) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu) as applied to claims 2 and 11 above and further in view of Kim et al. USPGPub 2015/0077840 A1 (hereafter Kim).
	Regarding claims 4 and 13, the Liu-Wu combination teaches the lens module according to claim 2 and the electronic device according to claim 11. 
	However, Liu and Wu are silent regarding “wherein the plurality of holes are interconnected with each other.”
	Kim teaches (claims 1 and 10) “A lens module (camera module 100) comprising a voice coil motor (actuator unit 140 which may be a voice coil motor see paragraph 26), a carrier (base 180), and [an adhesive] (adhesive layer 200) attaching the voice coil motor to the carrier (paragraph 49: “the base 180 comprises a second engaging member 181 fixed at the first engaging member 113 by the adhesive layer 200” thus the base is attached to the voice coil motor in that the base is fixed to the engaging member 113 of the cover can 110 and the cover can 110 is attached to the voice coil motor 140, see Fig. 3 and paragraph 21), wherein a wall of the carrier defines at least one hole (strength , an opening of the hole faces the voice coil motor (see e.g. Fig. 3) and the hole is filled with the [adhesive] (“The strength reinforcing grooves 184a may provide a good engaging force against horizontal external force because part of the adhesive applied so as to fix the base 180 and the engaging member 113 of the cover can 110 is inputted and hardens”).”
	(Claims 4 and 13) “wherein the plurality of holes are interconnected with each other (paragraph 64: “The strength reinforcing grooves 184a may be provided together with the recess unit 184. FIG. 6 illustrates the above occasion.”).”
	Kim further teaches (paragraph 63) “The strength reinforcing grooves 184a may provide a good engaging force against horizontal external force.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the holes of Liu into a recess with strength reinforcing diagonal grooves extending therefrom as taught by Kim, because Kim teaches that such zig-zag or diagonal grooves that can be connected to one another by a recess provide a good engaging force against horizontal external forces (Kim paragraph 63).
Regarding claims 5 and 14, the Liu-Wu-Kim combination teaches the lens module according to claim 4 and the electronic device according to claim 13. 
	However, Liu and Wu are silent regarding “wherein each of the holes comprises a lower portion and an upper portion opposite to the lower portion, the lower portions of the plurality of holes are interconnected with each other and/or the upper portions of the plurality of holes are interconnected with each other.”
Kim teaches “wherein each of the holes comprises a lower portion (the bottoms of the strength reinforcing grooves 184a) and an upper portion opposite to the lower portion (the upper portions of the strength reinforcing grooves 184a which are opposite to the lower portions in a vertical direction parallel to the optical axis), the lower portions of the plurality of holes are interconnected with each other and/or the upper portions of the plurality of holes are interconnected with each other(both the lower portions and the upper portions of the strength reinforcing grooves are interconnected with each other via recess 184 in Fig. 6).”
Kim further teaches (paragraph 63) “The strength reinforcing grooves 184a may provide a good engaging force against horizontal external force.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the holes of Liu into a recess with strength reinforcing diagonal grooves extending therefrom as taught by Kim, because Kim teaches that such zig-zag or diagonal grooves that can be connected to one another by a recess provide a good engaging force against horizontal external forces (Kim paragraph 63).

 Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106707663 (cited in an IDS, where reference will be made to the attached machine translation, hereafter Liu) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu) as applied to claims 1 and 10 above and further in view of Wang et al. CN 206892433 (cited in an IDS, where reference will be made to the attached machine translation hereafter Wang ‘433).
	Regarding claim 7, the Liu-Wu combination teaches the lens module according to claim 1, and Liu further teaches  “wherein the carrier is a hollow structure (see Fig. 4) defining a through hole (second light passing hole 300a), the carrier further defines a first recess  (paragraph 46: “a mounting groove may be opened on the inner side wall of the bracket 300”) … the first recess … surrounds the through hole (se Fig. 4), the first recess is configured to receive a filter  (paragraph 46: “the periphery of the filter 400 is inserted into the mounting groove so that the filter 400 is set on the bracket 300”) … a photosensitive chip (an image sensor (not shown) paragraph 17: “The bracket and the circuit board the image sensor is accommodated in the accommodating space”).”
	However, Liu does not explicitly teach “the carrier further defines … a second recess opposite to the first recess … the second recess surrounds the through hole, … the second recess is configured to receive a photosensitive chip.”
	Wang ‘433 teaches (claim 1) (Fig. 18)“A lens module (camera module 100) comprising a voice coil motor (paragraph 130: “lens bearing element 20 … The driving component is exemplified but not limited to a piezoelectric motor and a voice coil motor”), a carrier (base 33 with base body 331 and light window 333), and … attaching the voice coil motor to the carrier (paragraph 130: “the lens bearing element 20 is mounted on the base 33”)…”
	(Claim 7) “wherein the carrier is a hollow structure defining a through hole (light window 333), the carrier further defines a first recess (installation groove 3311 see Fig. 18 and paragraph 174: “The base body 331 has an installation groove 3311, and the filter element 40 is installed in the installation groove 3311”) and a second recess (see recess in base body 331 that encapsulates the photosensitive chip 31 in Fig. 18, paragraph 182: “the base 33 integrally encapsulates … the photosensitive chip 31, so that the photosensitive chip 31 is stably fixed”) opposite to the first recess (see Fig. 18), each of the first recess and the second recess surrounds the through hole (see Fig. 18), the first recess is configured to receive a filter (see Fig. 18 and e.g. paragraph 174: “the filter element 40 is installed in the installation groove 3311”) and the second recess is configured to receive a photosensitive chip (photosensitive chip 31, Fig. 18, paragraph 182: “the base 33 integrally encapsulates … the photosensitive chip 31, so that the photosensitive chip 31 is stably fixed”).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the carrier of Liu a second recess, opposite to the first 
Regarding claim 16, the Liu-Wu combination teaches electronic device according to claim 10, and Liu further teaches  “wherein the carrier is a hollow structure (see Fig. 4) defining a through hole (second light passing hole 300a), the carrier further defines a first recess  (paragraph 46: “a mounting groove may be opened on the inner side wall of the bracket 300”) … the first recess … surrounds the through hole (se Fig. 4), the first recess receives a filter  (paragraph 46: “the periphery of the filter 400 is inserted into the mounting groove so that the filter 400 is set on the bracket 300”) … a photosensitive chip (an image sensor (not shown) paragraph 17: “The bracket and the circuit board jointly enclose an accommodating space, and the image sensor is accommodated in the accommodating space”).”
	However, Liu does not explicitly teach “the carrier further defines … a second recess opposite to the first recess … the second recess surrounds the through hole, … the second recess receives a photosensitive chip.”
	Wang ‘433 teaches (claim 10) (Fig. 18)“An electronic device (paragraph 229: “the electronic device body 200 may be a smart phone, a wearable device, a tablet computer, a notebook computer, an e-book, a personal digital assistant, a camera, and a surveillance system. Any electronic device that can be configured with the camera module 100 such as a device.”) comprising a lens module (camera module 100), the lens module comprising a voice coil motor (paragraph 130: “lens bearing element 20 … The driving component is exemplified but not limited to a piezoelectric motor and a voice coil motor”), a carrier (base 33 with base body 331 and light window 333), and … attaching the voice coil motor to the carrier (paragraph 130: “the lens bearing element 20 is mounted on the base 33”)…”
	(Claim 16) “wherein the carrier is a hollow structure defining a through hole (light window 333), the carrier further defines a first recess (installation groove 3311 see Fig. 18 and paragraph 174: “The base body 331 has an installation groove 3311, and the filter element 40 is installed in the and a second recess (see recess in base body 331 that encapsulates the photosensitive chip 31 in Fig. 18, paragraph 182: “the base 33 integrally encapsulates … the photosensitive chip 31, so that the photosensitive chip 31 is stably fixed”) opposite to the first recess (see Fig. 18), each of the first recess and the second recess surrounds the through hole (see Fig. 18), the first recess receives a filter (see Fig. 18 and e.g. paragraph 174: “the filter element 40 is installed in the installation groove 3311”) and the second recess receives a photosensitive chip (photosensitive chip 31, Fig. 18, paragraph 182: “the base 33 integrally encapsulates … the photosensitive chip 31, so that the photosensitive chip 31 is stably fixed”).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the carrier of Liu a second recess, opposite to the first recess, that encapsulates the photosensitive chip as taught by Wang ‘433, because such a recess stably fixes the chip and circuit board to the base/carrier as taught by Wang ‘433 paragraph 182. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106707663 (cited in an IDS, where reference will be made to the attached machine translation, hereafter Liu) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu) as applied to claims 1 and 10 above and further in view of Wang et al. US 20170353640 A1 (hereafter Wang ‘640).
Regarding claims 9 and 18, the Liu-Wu combination teaches the lens module according to claim 1 and the electronic device according to claim 10.
However, Liu and Wu are silent regarding “wherein the lens module comprises a plurality of voice coil motors, the carrier carries the plurality of voice coil motors side by side.”
Wang ‘640 teaches (Fig. 25) (claims 1 and 10) an electronic device (Fig. 25 array camera module 1000) comprising a lens module (camera units 100), the lens module comprising a voice coil motor (actuator 60, paragraph 171: “an actuator 60, such as a voice coil motor”), a carrier (joint integral base 1110 and joint light filter holder 1400), and … attaching the voice coil motor to the carrier (see Fig. 25A 
(Claims 9 and 18) “wherein the lens module comprises a plurality of voice coil motors (see Fig. 25A paragraph 306: “each of the two camera module units 100 comprises an actuator 60”), the carrier (joint light filter holder 1400 and joint integral base 1110) carries the plurality of voice coil motors side by side (see Fig. 25A and paragraph 307: “the joint light filter holder 1400 is installed at the joint integral base 1110, and the two actuators 60 are installed on the joint integral light filter holder 1400.” thus both 1110 and 1400 carry the two voice coil motor actuators 60 either directly or indirectly or as a combination).”
Wang ‘640 further teaches (paragraph 304) “It is worth mentioning that this integral configuration of the two camera module units 100 to form a dual type array camera module 1000 is beneficial for enhancing the consistence of the two camera module units 100 with each other and is also space saving. For example, the joint light filter holder 1400 can provides two installation sites for the two light filters 50 respectively. So that, during the manufacturing process, by controlling the consistence of the two supporting grooves by molding and packaging the joint integral base 1110 on the joint circuit board 1120, consistent installing environments can thus be provided for the two light filters 50.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lens module of the Liu-Wu combination into two lens modules side by side on a carrier as taught by Wang ‘640 because Wang ‘640 teaches that this integral configuration of the two camera module units 100 to form a dual type array camera module 1000 is beneficial for enhancing the consistence of the two camera module units 100 with each other and is also space saving (Wang ‘640 paragraph 304).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872